         Case 1:14-cr-00001-WLS-TQL Document 483 Filed 02/02/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

UNITED STATES OF AMERICA                  :
                                          :       CRIMINAL NO. 1:14-CR-01 (WLS)
          v.                              :
                                          :
CHRISTOPHER WHITMAN, et al.               :
                                          :
                                          :

                THIRD AMENDED FINAL ORDER OF FORFEITURE


          COMES NOW, the United States of America, by and through its attorney, the

United States Attorney for the Middle District of Georgia, and respectfully submits its

Motion for Issuance of a Third Amended Final Order of Forfeiture in the above-entitled

case.    Through this motion the United States seeks to (1) include $3,435,885.90,

representing rental income generated between May 2014 and April 2019, into the Final

Order of Forfeiture, and (2) remove 1728 Lynwood Lane, Albany, GA 31707 from the Final

Order of Forfeiture. In the support the Government submits the following:

        During the criminal investigation of the above titled case, the Government sought

and obtained a Post-Indictment Restraining Order on the properties enumerated in

Exhibit A. The order was entered on May 9, 2014 and effectuated the restraint of rental

income generated between May 2014 until April 2019. The total amount collected equals

$3,435,885.90. On March 4, 2019, this Court entered a Final Order of Forfeiture (Doc. 443)

wherein the properties described in Exhibit A were forfeited, however the Motion seeking

the Final Order of Forfeiture and the corresponding Order did not specifically reference

the rental payments generated from the properties. Therefore, Pursuant to Rule 36 of the


                                              1
             Case 1:14-cr-00001-WLS-TQL Document 483 Filed 02/02/21 Page 2 of 2

    Federal Rules of Criminal Procedure 1, the Government is seeking this amendment, which will

    enable the U.S. Marshals to deposit the funds in the Asset Forfeiture Fund where they

    may be unutilized for restitution to the victims in the criminal case pursuant to a

    Restoration     Request to the Money Laundering and Asset Recovery Section of the

    Department of Justice.

           Additionally, the Government is seeking the removal of 1728 Lynwood Lane,

    Albany, GA 31707 from the Final Order of Forfeiture as the Government is no longer

    seeking to forfeit this particular property. On March 4, 2019, this Court entered a Final

    Order of Forfeiture in the above-entitled case. Included amongst the property subject to

    the Final Order of Forfeiture was the property located at 1728 Lynwood Lane, Albany, GA

    31707. After careful consideration by the United States Attorney’s Office and the United

    States Marshals Service, it was determined that the abovementioned property is not below

    the 20% Net Equity Threshold, and therefore it will no longer be forfeited to the United

    States, but instead will be released in accordance with the Department of Justice’s Asset

    Forfeiture Policy Manual, Chapter 1, Section I.E.2.

           This 2nd day of February 2021.

                                                  Respectfully Submitted,

                                                  PETER D. LEARY
                                                  ACTING UNITED STATES ATTORNEY

                                                  /s/ Xavier A. Cunningham
                                                  Xavier A. Cunningham
                                                  Special Assistant United States Attorney
                                                  New York Bar No. 5269477
P.O. Box 8970
Savannah, Georgia 31412


1 After giving any notice it considers appropriate, the court may at any time correct a clerical error in a
judgment, order, or other part of the record, or correct an error in the record arising from an oversight or
omission. (Fed.R.Crm.P. 36.)
                                                     2
